Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No. 1 :19-mc-20493-UU-O'SULLIVAN


  SECURITIES AND EXCHANGE COMMISSION,

                Applicant,

  v.
  CARLA MARIN,

              , Respondent.




                             REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court pursuant to the Securities and Exchange

  Commission's Application for an Order to Show Cause and an Order Enforcing

  Administrative Subpoenas (DE # 1, 2/6/19). This case was referred to Chief United

  States Magistrate Judge John J. O'Sullivan pursuant to 28 U.S.C. §636. The

  undersigned held an evidentiary hearing in this matter, and thereafter, required the

  parties to submit briefs to the Court regarding the issue of personal jurisdiction. Both

  the applicant and the respondent filed the aforementioned briefs. Having carefully

  considered the oral arguments, the evidence heard during the evidentiary hearing, the
                                                     '

  filings, and the applicable law, the undersigned recommends that the Securities and

  Exchange Commission's Application for an Order to Show Cause and an Order

  Enforcing Administrative Subpoenas (DE # 1, 2/6/19) be GRANTED in accordance with

  the following Report and Recommendation.
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 2 of 14




                                        BACKGROUND

         In September 2017, and December 2018, the SEC issued subpoenas (the first

  for testimony, the second for documents) to the respondent, Carla Marin, as part of an

  investigation into Swiss America Securities, Ltd., formerly known as SureTrader,

  ("Swiss America" or "SureTrader"), a Bahamas-based broker-dealer, and its owner, Guy
                                              '
  Gentile, in connection with potential violations of the federal securities laws. 1 The

  potential violations included unregistered broker-dealer conduct as prohibited under

  Section 15(a) of the Securities and Exchange Act of 1934 ("Exchange Act"), 15 U.S.C.

  § 78u(a). Swiss America is registered with the Securities Commission for the Bahamas,

  but not with the SEC. The respondent is the sole owner and employee of Mint Custody

  Limited, a Delaware corporation purportedly in the business of "holding custody." Prior

  to issuing subpoenas to the respondent, the SEC's investigation revealed that Swiss

  America had transferred United States customer funds from overseas to Mint Custody's

  bank account at Wells Fargo. (DE #1 at 4, 02/06/2019).

         The first subpoena requested that the respondent testify in Miami, Florida on

  September 19, 2017. (DE #1at5, 02/06/2019). The second subpoena requested that

  the respondent produce various documents, such as Mint Custody's stock ledgers,

  registration and incorporation documents, as well as communications regarding Swiss

  America and its owner. (DE# 1-3 at 4-5, 02/02/2019). The SEC sought this information

  to determine whether Mint Custody held funds of Swiss America customers during a


         1
          There was another subpoena for documents issued to Marin in December 2017, but
  Marin claimed at one point that the December 2017 subpoena was not served on her, so the same
  subpoena was served on Marin again in December 2018.

                                                  2
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 3 of 14




  time period relevant to the SEC's investigation into Swiss America. (DE #1 at 1,

  02/06/2019). Central issues to the potential securities violations include: (1) whether

  Swiss America's customers include United States residents; and (2) the movement of

  funds. (DE# 1 at 1-2, 02/06/2019). The SEC seeks information from the respondent

  because funds at issue passed through accounts in the United States that the

  respondent controlled. (DE# 1 at 13-14).

        The respondent failed to appear to testify as requested by the September 2017,

  subpoena and did not produce the documents requested in the subpoena for

  documents. (DE #1 at 5, 02/06/2019). On September 25, 2017, the respondent, then

  prose, contacted SEC staff via email claiming that the SEC lacked jurisdiction to

  compel the respondent to appear in Florida. (DE #1 at 5, 02/06/2019). The respondent

  then agreed to testify in New York, and the SEC agreed to reschedule her testimony for

  November 9, 2017, at the SEC's New York Regional Offi.ce. (DE #1 at 5, 02/06/2019).

  Days before the rescheduled testimony date, the respondent requested another

  rescheduling, which the Commission accommodated. (DE #1 at 6, 02/06/2019).

  However, the respondent again rescheduled, but then cancelled after retaining counsel,

  who asserted that the respondent would not testify absent a court order. (DE #1 at 6).

  The respondent continued to refuse to testify or produce documents over the following

  13 months, despite the SEC's repeated efforts to subpoena the respondent via process

  server. (DE #1 at 5-9, 02/06/2019). The respondent's purported reasons for refusing to

  testify or produce documents ranged from illness of family friends, to incorrect address

  information on the SEC's subpoenas. (DE #1 at 5-9, 02/06/2019). Also during that time,

  the respondent's first counsel withdrew, and the respondent retained second counsel,

                                              3
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 4 of 14




  who also withdrew. (DE #1 at 6, 7-8, 02/06/2019). The respondent retained third

  counsel who continued the respondent's refusal to comply with the subpoena, despite

  the re-service of the subpoena for documents on Marin via process server in December

  2018. (DE #1 at 8, 02/06/2019). Having exhausted all efforts to obtain the respondent's

  testimony, the SEC petitioned this Court seeking an Order to Show Cause why Marin

  should not appear for testimony and produce documents pursuant to the subpoenas,

  and an order enforcing the subpoenas. (DE #1 at 9, 02/06/2019).

         On March 19, 2019, an evidentiary hearing was held in this matter before the

  undersigned. The SEC called Jessica Maria Weissman, an assistant regional director

  to the division of enforcement at the SEC, to testify. Ms. Weissman indicated that she

  oversees investigations within the enforcement division of the SEC, one of which is the

  Traders Cafe investigation, which she has overseen for about four and a half years.

  Ms. Weissman further indicated that the Traders Cafe investigation was entirely

  separate from the SEC enforcement litigation in New Jersey involving Guy Gentile, and

  that there was no connection between the Miami investigation and the litigation against

  Mr. Gentile. The Formal Order of Investigation authorizes the SEC to conduct the

  Miami investigation and the investigation is ongoing. According to Ms. Weissman, the

_,Formal Order does not expire and does not dictate how the SEC investigates violations

  under the Formal Order. Additionally, Ms. Weissman and members of her team are

  authorized to issue subpoenas, and the subpoenas were issued because they sought

  information that was critical and necessary to the ongoing investigation.

                                       DISCUSSION

        The applicant argues that it exhausted all efforts in an attempt to obtain the

                                              4
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 5 of 14




  testimony and the documents sought from the respondent, including reissuing the

  subpoena for documents to Marin and serving Marin again, yet Marin still refuses to

  comply. Accordingly, the applicant seeks an Order to Show Cause why Marin should

  not be required to appear for testimony and produce documents pursuant to the subject

  subpoenas, and an Order enforcing the subpoenas.

         This matter is before this Court pursuant to Sections 21 (a) and (b) of the

  Exchange Act, 15 U.S.C. §§ 78(u)(a) and (b). Congress gave the_ SEC broad authority

 .to conduct investigations and require production of' evidence and testimony relevant to

  their investigations.

                In case of... refusal to obey a subpoena issued to any
                person, the Commission may invoke the aid of any court of
                the United States within which the jurisdiction of which such
                investigation or proceeding is carried on ... in requiring the
                attendance and testimony of witnesses and the production
                of books, papers, correspondence, memoranda, and other
                records.

  Section 21 (c) of the Exchange Act, 15 U.S.C. § 78u(c).

  A. Inextricably Intertwined/Comity

         The respondent asserts that denial of the SEC's application is proper because

  this proceeding is "inextricably tied" to a proceeding in New Jersey involving Guy

  Gentile, that is on appeal. According to the respondent, "[o]nce jurisdiction vested over

  this controversy in the United States District Court for the District of New Jersey, this

  Court was divested of its authority to hear this case. Indeed, that court has seemingly

  stayed discovery in that action pending the ongoing appeal." (Response at p. 7). The.

  respondent notes that if the Court does not deny the SEC's Application for the

  aforementioned reason, this matter should be stayed pending the resolution of the New'

                                               5
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 6 of 14




  Jersey matter. Id.

         The SEC, in its reply brief, explains that discovery was stayed in the Penny Stock

  case pending the resolution of the motion to dismiss, but the right of the SEC to

  continue investigating was not impaired. Thereafter the New Jersey Court granted the

  Motion-to Dismiss and closed the case. Also as indicated by the SEC in the reply, the

  New Jersey Court has not had jurisdiction over the Penny Stock case since December

  2017, when it was dismissed as time~barred. Further, this case and the Penny Stock

  Fraud case in New Jersey, SEC v. Gentile, Case No: 16-cv-1619 (D. N.J.) are

  unrelated. The two cases do not: (1) share the same facts; (2) seek relief against the

  same party; (3) share a cause of action; (4) involve the same type of violative conduct;

  (5) share the same subject matter; (6) raise the same legal issues; (7) seek the same

  relief; (8) arise from the same SEC investigation; (9) share a Formal Order of

  Investigation; or (10) involve the same SEC staff or regional office. Furthermore, there

  were no orders in the Penny Stock case regarding the subpoenas at issue in this case.

/ The New Jersey Court also recently refused to stay the South Florida investigation. 2

         "Principles of comity come.into play when separate courts are presented with the

  same lawsuit." Merrill Lynch, Pierce, Fenner & Smith, Inc.. v. Haydu, 675 F.2d 1169,

  1174 (11 1h Cir. 1982). This case seeks to enforce a subpoena for documents to Marin

  in an ongoing investigation different from the violations in the Penny Stock case. The

  two matters do not share the same Formal Order of Investigation. Accordingly, the



         2
           The Order entered on May 14, 2019, in Gentile v. SEC, case number 19-
  5155(JLL)(JAD) in the District of New Jersey references the proceedings in South Florida and
  refuses to stay the case in South Florida.

                                                 6
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 7 of 14




  undersigned finds that the two matters are not inextricably intertwined .

        . Moreover, the undersigned notes that on May 14, 2019, the District Court in New

  Jersey granted the SEC's Motion to Dismiss the Gentile v. SEC, 19-cv-5155 (D. N.J.)

  case 3 for lack of subject matter jurisdiction because the SEC did not waive sovereign

  immunity.

  B. Prerequisites

         In her response, the respondent asserts that the SEC's "Application should also

  be denied because the. SEC has failed to comply with the mandatory prerequisites

  proscribed by statute." (DE# 13, at p. 7). The undersigned disagrees. The Eleventh

  Circuit has held that a district court's role in an action to enforce an administrative

  subpoena is limited in nature. EEOC v. Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir.

  1996). Accordingly, a court should enforce an administrative subpoena if the

  subpoena is re.asonably relevant to an investigation that is authorized and the demand

  is not too large. Id.; United States v. Morion Salt, 338 U.S. 632, 652 (1950) (courts '

  should only question whether an ad.ministrative subpoena "is within the authority of the

  agency, the demand is not too indefinite, and the information sought is reasonably

  relevant"). Courts should consider certain criteria when determining whether to enforce

  an SEC subpoena. This criteria include: (1) the investigation is being conducted



         3
            The District of New Jersey case of Gentile v. SEC, 19-5155 (JLL) (JAD) involved a
  Motion for Preliminary Injunction by the plaintiff, Guy Gentile, against the defendant requesting
  the Court to prevent the SEC from pursuing their investigation in Miami. The action was filed by
  Gentile two days after the SEC filed this matter to enforce the subpoenas issued in the Southern
  District of Florida. The SEC moved to dismiss the New Jersey matter for lack of subject matter
  jurisdiction. The Court granted the SEC's Motion to Dismiss and denied Guy Gentile's Motion
  for Preliminary Injunction as moot.

                                                  7
                 r
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 8 of 14




  pursuant to a legitimate purpose; (2) the inquiry is relevant to that purpose; (3) the

  information the Commission seeks is not already in its possession; and (4) the

  Commission has fulfilled the necessary administrative steps. United States v. Powell,

  379 U.S. 48, 57-58 (1964). Marin asserts that the SEC has not met the first, second,

  and fourth requir~.ments listed above.

         The SEC did comply with the necessary steps/administrative prerequisites. The

  subpoena was properly issued under their administrative procedures. The Miami

  Formal Order designates officers to conduct the Miami Investigation and it was

  authorized by t_tie SEC. The subpoenas were signed by attorneys designated as

  officers of the SEC for the relevant investigation. Accordingly, the SEC met the

  necessary administrative requirements regarding the issuing and serving subpoenas.

         Moreover, the information sought must be relevant to an investigation being

  conducted for a legitimate purpose. During the evideritiary hearing held before the

  undersigned the SEC demonstrated that the information sought from Marin is relevant

  to a legitimate purpose of the investigation. Specifically, the subpoena for documents

  sought information relating to: (1) Gentile; (2) Gentile's oversea.s brokerage firm,

  SureTrader; and (3) Mint Broker, Marin's holding company that received and disbursed

  funds in the United States from Gentile and SureTrader. The information is relevant to

  the SEC's investigation regarding whether Gentile, SureTrader, and others have

  violated federal securities laws by participating in unregistered broker-dealer conduct

  within the United States.

        Additionally, there is a nexus between Marin and the Formal Order of

  Investigation. The information sought in the subpoenas relates to Gentile, SureTrader
                                                             \.;
                                                8
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 9 of 14




  (Gentile's company), and Mint Broker. Mint Broker is Marin's holding company which

  received and distributed funds in the United States from Gentile and his company

  SureTrader. The information is relevant to the investigation by the SEC into whether

  Gentile, his company SureTrader, and other entities acted in violation of Federal

  Securities law by participating in broker-dealer conduct within the United States that

  was not registered. Marin's argument that she is not relevant to the Miami Formal

  Order fails because the inquiry as to relevance is whether the information sought is

  relevant to the investigation, not whether the person from whom the information is

  sought is relevant to the investigation. See Powell 379 U.S. at 57-58. Accordingly, the

  undersigned finds that the information sought is relevant to a legitimate purpose of the

  investigation, and recommends that the SEC's application be granted accordingly.


  C. Personal Jurisdiction

         The respondent asserts that if this Court does not dismiss or stay this action, the

  Court should deny the SEC's application because the Southern District of Florida lacks

  personal jurisdiction over the respondent. The respondent argues that "[t]here is

  absolutely no basis for jurisdiction over a non-Florida resident involving non-Florida

  activities under Florida's long-arm statute." (Response at 7). The Applicant asserts that

  the "[r]espondent's personal jurisdiction challenge ignores established principles of

  personal jurisdiction where, as here, a proceeding arises from a federal statute

  authorizing nationwide service of process." (SEC's Memorandum of Law in Support of

  Personal Jurisdiction at 1).

         The determination of personal jurisdiction over a nonresident defendant


                                               9
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 10 of 14




   generally requires a two part analysis that involves the state's long arm statute and a

   due process analysis. SEC v. Prime Time Group. Inc., Case No. 09-cv-80952, 2010

  WL 780198, *2 (S.D. Fla. Mar. 2, 2010) (citing Republic of Panama v. BCCI Holdings

   S.A., 119 F.3d 935, 942 (11th Cir. 1997)). "However, when a federal statute such as the

   Securities and Exchange Act provides for nationwide service of process, it becomes the ·

  statutory basis for personal jurisdiction." Id. Accordingly, it is unnecessary for the Court

  to address whether the respondent has minimum contacts with the State of Florida. Id.

  (citing SEC v. Carrillo, 115 F.3d 1540, 1543 (11th Cir. 1997)). "Rather, the Court must

  determine whether there are sufficient minimum contacts with the United States as a

  whole to satisfy the Due Process Clause of the Fifth Amendment so that maintenance

  of the suit does no offend 'traditional notions of fair play and substantial justice."' Id.

  (Quoting Carrillo, 115 F.3d at 1543-44). In the BCCI Holdings case, the Eleventh

  Circuit held that a court must "first determine whether the applicable statute potentially

  confers jurisdiction over the defendant, and then determine whether the exercise of

  jurisdiction comports with due process." BCCI Holdings, 119 F.3d at 942 (reversing the

  dismissal by the Southern District of Florida for lack of jurisdiction). The undersigned

  finds that the SEC has satisfied both of the aforementioned elements.

         With respect to the first element, the SEC began these proceedings pursuant to

  Section 21 (c) of the Securities Exchange Act of 1934 (hereinafter, the Exchange Act),

  15 U.S.C. §78u(c). The SEC sought compliance by Marin, the respondent, with the
                                                                    I

  subpoenas issued under Section 21 (a) of the Exchang~ Act, 15 U.S.C. §78u(a). It is




                                                10
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 11 of 14




   undisputed that nationwide service of process is authorized by the Exchange Act. 4
      '
   "When a federal statute provides for nationwide service of process, it becomes the

   statutory basis for personal jurisdiction". BCCI Holdings, 119 F.3d at 942. Accordingly,

   "courts should presume that nationwide personal jurisdiction is necessary to further

   congressional objectives."   kL. at 948.   As a result, the proper inquiry for this part of the

   analysis is with respect to the sufficiency of the respondent's contact with the United
      '                         '


   States, not the sufficiency of the respondent's contacts with the State of Florida. lQ. At

   946-47. In BCCI Holdings, the lower court dismissed claims for lack of personal

  jurisdiction brought under the RICO statute, against defendants based in New York.

   The Eleventh Circuit reversed the lower court, because the statute permitted nationwide

   service and the New York defendants conducted business in the United States. The

   BCCI Holdings court noted that

                 we need not pause long over the first question. Section
                 1965(d) of the RICO statute provides for service in any
                 judicial district in which the defendant is found. When a
                 federal statute provides for nationwide service of process, it
                 becomes the statutory basis for personal jurisdiction. In re
                 Chase & Sanborn Corp., 835 F.2d 1341, 1344 (11th
                 Cir.1988), rev'd on other grounds sub. nom, Granfinanciera.
                 S.A. v. Nordberg, 492 U.S. 33, 109 S.Ct. 2782, 106 L.Ed.2d
                 26 (1989); see also Lisak v. Mercantile Bancorp. Inc., 834
                 F.2d 668, 671 (7th Cir.1987) (noting that section 1965
                 "Greates personal jurisdiction by authorizing service"), cert.
                 denied, 485 U.S. 1007, 108 S.Ct. 1472, 99 L.Ed.2d 700

          4
            15 U.S.C. § 78u(c) notes that "the Commission may invoke the aid of any court of the
  United States within the jurisdiction of which such investigation or proceeding is carried on, or
  where such person resides or carries on businds ... ". Moreover, "[a]ll process in any such case
  may be served in the judicial district whereof such person is an inhabitant or wherever he may be
  found." 15 U.S.C. § 78u(c). See also Carrillo, 115 F.3d at 1544 & n. 4 (noting that the Exchange
  Act permits nationwide service of process due to the fact that the Act allows service of process
  "in the judicial district whereof such person is an inhabitant or wherever he may be found").

                                                  11
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 12 of 14




                     (1988). Because the First American defendants are
                     domestic corporations doing business in this country, the
                     statutory basis for personal jurisdiction over these
                     defendants is satisfied.

  BC,CI Holdings, 119 F.3d at 944. In this matter, the respondent resides in the United

  States and the subpoena at issue in this matter is directed to her United States based

  company. Accordingly, the undersigned finds that the statutory basis for personal

  jurisdiction over Marin is met in this matter.

           The first prong having been met, the Court next turns to the due process

  analysi~.       "It is well established that when, as here, a federal statute provides the basis

  forjurisdiction, the constitutional limits of due process derive from the Fifth, rather than

  the Fourteenth, Amendment." J..Q. Because, as noted above, in this matter, a federal

  statue provides the bases for personal jurisdiction, the Fifth Amendment applies here.

                     The burden is on the defendant to demonstrate that the
                     assertion of jurisdiction in the forum will "make litigation 'so
                     gravely difficult and inconvenient' that [he] unfairly is at a
                     'severe disadvantage' in comparison to his opponent."
                     Burger King, 471 U.S. at 478, 105 S.Ct. at 2185 (citations
                     omitted).

  J..Q.:at 947.

                     This prong of the inquiry rarely defeats jurisdiction where a
                     defendant has sufficient forum contacts, see Asahi Metal
                     Indus., 480 U.S. at 116 (Brennan, J., concurring) (noting that
                     only in 'rare cases' will inconvenience "defeat the    .
                     reasonableness of jurisdiction) and is largely academic in
                     non-diversity cases brought under a federal law which
                     provides for nationwide service of process.

  S.E.C. v. Softpoint. Inc., No. 95 CIV. 2951 GEL, 2001 WL 43611, at *5 (S.D,N.Y. Jan.

  18, 2001 ). As noted in the BCCI Holdings case

                     a defendant's contacts with the forum state play no magical

                                                    12
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 13 of 14




                 role in the Fifth Amendment analysis. 'As a practical matter
                 ... state lines cannot provide an accurate measure of the
                 burdens that would be imposed on a defendant by requiring
                 him to defend an action in a particular forum.' There is
                 nothing inherently burdensome about crossing a state line.'
                 Wright & Miller, supra, § 1067.1, at 327. Thus, determining
                 whether litigation imposes an undue burden on a litigant
                 cannot be determined by evaluating only a defendant's
                _contacts with the forum state. A court must therefore
                 examine a defendant's aggregate contacts with the nation as
                 a whole rather than his contacts with the forum state in
                 conducting the Fifth Amendment analysis.

  BCCI Holdings, 119 F.3d at 946-47. The Softpoint case noted that "most courts

  continue to apply the test as a constitutional floor to protect litigants from truly undue

  burdens" and that a very small number of courts "have ever declined jurisdiction, on
                                                                I
  fairness grounds, in such cases." Softpoint, Inc., 2001 WL 43611, at *5.

         The Eleventh Circuit in the BCCI Holdings case noted

                 that courts must engage in this balancing only if a defendant
               . has established that his liberty \ interests actually have been
                 infringed. See Fullerton, supra, at 40 ('While distant litigation
                 often is more bothersome than litigation at home,
                 inconvenience that is not substantial should be ignored for
                 constitutional purposes.'). Only when a defendant
                 challenging jurisdiction has 'present[ed] a compelling case
                 that ... would render jurisdiction unreasonable,' see Burger
                 King, 471 U.S. at 477, 105 S.Ct. at 2185, should courts
                 weigh the federal interests favoring the exercise of jurisdiction.

  BCCI Holdings, 119 F.3d at 946. Here, the respondent did not adequately demonstrate

  that her "liberty interests actually have been infringed". The respondent also failed to

  demonstrate that the Southern District of Florida is substantially inconvenient enough for

  her ,to "render jurisdiction unreasonable" in the Southern District of Florida. Accordingly,

  the undersigned finds that personal jurisdiction is proper in the Southern District of Florida

  and recommends that the District Court grant the SEC's Motion and issue an Order

                                                 13
Case 1:19-mc-20493-UU Document 56 Entered on FLSD Docket 05/31/2019 Page 14 of 14



    Enforcing the Administrative Subpoenas.

                                      RECOMMENDATION

           In accordance with the foregoing Report and Recommendation, the undersigned

    respectfully recommends that the Securities and Exchange Commission's Application for

    an Order to Show Cause and an Order Enforcing Administrative Subpoenas (DE # 1,

    2/6/19) be GRANTED.

           The parties will have fourteen (14) days from the date of being served with a

    copy of this Report and Recommendation within which to file written objections, if any,

    with the Honorable Ursula Ungaro, United States District Judge. Failure to file

    objections timely shall bar the parties from a de nova determination by the District

    Judge of an issue covered in the Report and shall bar the parties from attacking on

    appeal unobjected-to factual and legal conclusions contained in this Report except

    upon grounds of plain error if necessary in the interest of justice. See 28 U.S.C. §

   '636(b)(1); Thomas v. Am, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,

    794 (1989); 11th Cir. R. 3-1 (2016).

          RESPECTFULLY SUBMITTED . Miami, Florida, this 31st day of May, 2019.




                                                14
